The respective attorneys for the parties to this appeal from the second separate and partial final decree of the Supreme Court, Kings County, entered March 7, 1974, have settled the *657proceeding and the appeal as between said parties at a conference in this court on February 7, 1975, by a written stipulation. In accordance with said stipulation, said decree is modified by increasing the award to the claimant upon Damage Parcels Nos. 31, 34 and 35 from $75,000 to $85,000. As so modified, decree affirmed, without costs. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.